ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of--                                 )
                                             )
Compusearch Software Systems, Inc.           )      ASBCA Nos. 58769, 58897
                                             )
Under Contract No. FQ12166                   )

APPEARANCES FOR THE APPELLANT:                      DavidS. Cohen, Esq.
                                                    John J. O'Brien, Esq.
                                                     Cohen Mohr, LLP
                                                     Washington, DC

APPEARANCES FOR THE AUTHORITY:                      Kathryn Pett, Esq.
                                                     General Counsel
                                                    Donald A. Laffert, Esq.
                                                     Associate General Counsel
                                                     Washington Metropolitan Area
                                                      Transit Authority

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 2 January 2014




                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58769 and 58897, Appeals of
Compusearch Software Systems, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals